DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.

Step 1
Claim 1 (and dependent claims 2-7) is directed to a process; claim 8 (and dependent claims 9-14) is directed to a device comprising one or more memories and one or more processors (i.e., a machine); and claim 15 (and dependent claims 16-20) is directed to a non-transitory computer-readable medium.  All are statutory categories of invention. (Step 1: Yes)
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 8 and computer-readable storage device claim 15. 
 
Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
    receiving,…, access information associated with analyzing calendar data in association with a transaction analysis, wherein the calendar data is associated with a…calendar of a user; 
    identifying,…from the calendar data, event data of a calendar event on the…calendar; 
    determining,…using a transaction event recognition model, a transaction score associated with a probability that the calendar event is associated with an event transaction, wherein the transaction event recognition model includes a first…model that is trained to identify calendar events that involve event transactions; 
    causing,…based on the transaction score satisfying a score threshold, a transaction analysis model to analyze a transaction log of a transaction account of the user to identify a transaction value associated with the event transaction, wherein the transaction analysis model includes a second…model that is configured to identify a transaction pattern associated with timing of the calendar event and determine the transaction value from transactions of the transaction pattern; and 
    performing,…, an action associated with the transaction value and the calendar event.
     Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic practices or principles
and/or mental processes (e.g., accessing and analyzing calendar data in association with a transaction analysis; based on a score associated with a probability of a transaction at the event, access and analyze transaction account data and determine a transaction value and perform an action associated with the event and transaction value).   This information is being accessed associated with a transaction analysis, interpreted as risk mitigation, that fits the abstract idea grouping of certain methods of organizing human activity as a fundamental economic principle.  Alternatively, a majority of the process steps fit mental processes as the activities can be performed manually – i.e., looking at a calendar, identifying an event from the calendar, looking at account log, identifying transactions to discern a pattern associated with calendar events to determine a transaction value.  (see Content Extraction and Transmission, LLC v Wells Fargo Bank, Nat’l Ass’n, 776 F.3d at 1343 (Fed. Cir. 2014), recognizing as abstract the concept of data collection, recognition and storage). In the instant claim, following the evaluations and determinations, and based on them, rather than storage, an action is taken.  The computing components – device – do not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim recites an abstract idea (Step 2A Prong 1: Yes)

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on computer components, recited at a high level of generality - (see, e.g., specification paragraphs 129 (a device that receives and processes(analyzes) data, functioning in its normal capacity and being used as a tool (“apply it”) to implement the abstract idea).  Similarly, the claim further recites the additional element of using machine learning models - which is programming of a computer to perform data analysis (see at least specification paragraphs 103-105) – used to implement the abstract idea. Further, the description of calendars as digital merely indicates electronic technology in the computer implementation of the calendar (see, e.g., specification paragraph 21), also being used to implement the abstract idea. (MPEP 2106.05(f)))   There is no technological solution or improvement to a technology being provided.
     Accordingly, these additional elements, when considered separately and as an
ordered combination, do not integrate the abstract idea into a practical application as
they do not impose any meaningful limits on practicing the abstract idea. Thus the claim
is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).
Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
    As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – device, digital calendar, machine learning - merely recite use or programming of computer devices as tools to perform the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).

 Similar arguments are applicable to independent claims 8 and 15, as the claims recite a similar concept to claim 1; hence claims 8 and 15 are rejected under similar grounds to claim 1.  Claims 8 and 15 recite additional elements not present in claim 1:in claim 8 - memories and processors (as components of the device of claim1) and in claim 15, non-transitory computer readable medium - recited at a high level of generality (see, e.g., specification, paragraphs 3, 119-120 (device (memory, processor), 131-132 (medium)) that are also simply being used as tools (“apply it’) to implement the abstract idea. (MPEP 2106.05(f)).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
Dependent claims 2-7, 9-14 and 16-20 are also rejected under 35 USC 101.
Re dependent claims 2-7:
   Dependent claims further describe the abstract idea present in independent claim 1 as follows: claim 2 further describes analysis of transactions (and being verified to perform the analysis); claims 3 and 4 further describe the model used to perform the analysis; claim 5 further describes the determining of the score; claims 6 and 7 describe further steps of the action involving the event and transaction value.    
   Dependent claims recite additional elements as follows:  digital calendar (claims 2, 4) and machine learning (claim 7) for which arguments from claim 1 as addressed to computer components/programming used as tools are applicable.  
   Claims 6 and 7 further recite an additional element - providing a report, interpreted as transmitting data, which is insignificant extra-solution activity (MPEP 2106.05(g))  The  cited element does not impose any meaningful limits on practicing the abstract idea; therefore the claim is directed to an abstract idea that is not integrated into a practical application. Further, under step 2B, as the additional element – providing a report- is considered insignificant extra-solution activity in Step 2A, this is re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d) (II) and 2106.05(g) show  transmitting data to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015)). 
    For the reasons presented above, dependent claims 2-7 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7 are directed to an abstract idea.

Re dependent claims 9-14:
  Dependent claims further describe the abstract idea present in independent claim 8 as follows: claims 9, 13 and 14 further describe access and analysis of calendar data and transaction; claims 10 and 11 further describe the analysis data; claim 12 further describes the determining of the score; claims 6 and 7 describe further steps of the action involving the event and transaction value.      
   Dependent claims recite additional elements as follows:  processors/device (claims 9-14), digital calendar (claims 9, 10) for which arguments from claim 1 and claim 8 as addressed to computer components/programming used as tools are applicable.  
   For the reasons presented above, dependent claims 9-14 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 9-14 are directed to an abstract idea.



Re dependent claims 16-20:
   Dependent claims further describe the abstract idea present in independent claim 8 as follows: claims 16 further describe access and analysis of calendar data; claim 17 further describes the analysis data; claims 18 and 19 further describe analysis of transaction data to determine a transaction value; claim 20 describe further steps of the action involving the event and transaction value.      

   Dependent claims recite additional elements as follows:  processors/device/non-transitory computer readable medium (claims 16-20), digital calendar (claims 16, 17)  and machine learning (claims 18-20) for which arguments from claim 1, 8 and 15 as addressed to computer components/programming used as tools are applicable.  
    Claim 16 recites an additional element – application programming interface which is a software intermediary that allows communication between two machines, applications, etc., recited at a high level of generality (see, e.g., paragraphs 23, 69, 70) and is simply being used as a tool (“apply it’) to implement the abstract idea. (MPEP 2106.05(f)).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
    Claim 20 recites an additional element – (fraud analysis) platform - recited at a high level of generality (see, e.g., paragraphs 95) and is simply being used as a tool (“apply it’) to implement the abstract idea. (MPEP 2106.05(f)).     Accordingly, this additional element, when considered separately and as an ordered combination, does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
    Claim 20 recites an additional element - providing a forecast report and providing a notification to fraud analysis, interpreted as transmitting data, which is insignificant extra-solution activity (MPEP 2106.05(g))  The  cited element does not impose any meaningful limits on practicing the abstract idea; therefore the claim is directed to an abstract idea that is not integrated into a practical application. Further, under step 2B, as the additional elements – providing a report, providing a notification- are considered insignificant extra-solution activity in Step 2A, this is re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d) (II) and 2106.05(g) show  transmitting data to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015)). 

    For the reasons presented above, dependent claims 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 16-20 are directed to an abstract idea.     Thus, for the reasons stated above, claims 1-20 are not patent-eligible under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (and listed on form PTO-892). 
Brown et al (U.S. 2016/0371689) - identify transaction patterns by analyzing past transactions in conjunction with a calendar to match transactions with calendar entries 
Thier et al. (U.S. 9,691,105) – showing text analysis of calendar event data
Clyne (U.S. 2011/0264567) – showing correlating transactions with the date of an event from an events calendar
Hindi et al. (U.S. 2017/0357912) – determining user past activities 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached M-Th 7:00 am – 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696